     Case 3:18-cv-00295-MMD-WGC Document 28 Filed 08/04/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


STEVEN CITY BROOMFIELD,              )             3:18-cv-00295-MMD-WGC
                                     )
                        Plaintiff,   )             MINUTES OF THE COURT
        vs.                          )
                                     )             August 4, 2020
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:       KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion Requesting the Court to Send Copy of Complaint
Sience (sic) the Case is Being Dismissed” (ECF No. 26).

        IT IS HEREBY ORDERED that Plaintiff’s “Motion Requesting the Court to Send Copy
of Complaint Sience (sic) the Case is Being Dismissed” (ECF No. 26) is GRANTED. The Clerk
shall send Plaintiff a copy of the Complaint (ECF No. 5).


                                          DEBRA K. KEMPI, CLERK

                                          By:         /s/______________________
                                                  Deputy Clerk
